FRICK, J.
(concurring).
I fully concur with my Brother Stbaui* upon all grounds upon which the case is reversed, and concur with him in remanding the cause for a new trial, for the following reasons: (1) Because I am convinced that a will contest is *438a purely legal proceeding under the statutes of tbis state, and therefore each party to such contest is entitled to a trial in strict conformity to the legal rules and practice pertaining to trials of law cases. ' (2) Because the lower court erred in excluding evidence which was admissible in favor of the losing party, and therefore the court has at no time, and in no manner, considered or weighed the excluded evidence, all of which such party has a right to have considered and weighed in connection with all other evidence in the case. (3) Because this court has no right to weigh the excluded evidence, nor to consider it, except for the one purpose of determining whether it is or is not proper evidence to be considered in the case. The losing party being deprived of his legal right of submitting all proper evidence to the trial court, or to a jury, cannot, as a matter of law, be required to accept the judgment of this court as to the weight or effect of the evidence in the first instance, and before he has had the opportunity to submit it to the ttriers of fact. If this court should weigh excluded evidence, we would do precisely what the Constitution forbids, and would substitute our judgment, in the first instance, for the judgment of the trial court, or a jury, upon a question of fact. This would be a usurpation of power. (4) Because we have no right to pass upon evidence in any case at law, whether admitted or excluded, except for the purpose of determining in the one instance whether there is any evidence in support of the findings and judgment, and, in the other, whether it is possible, in any event, for the party'whose evidence was excluded, to make a case as a matter of law. (5) Because this case is not one in which we have a right to say, in advance, that the losing party, with the excluded evidence, and with other, which the new trial furnishes him opportunity to produce, when considered and weighed by the tribunal created by law for that purpose, for his benefit, may not make a case which will support findings and judgment in his favor. In this case,' as is clearly pointed out by my Brother Straup, the trial court excluded all statements purporting to have been' made subsequent to the making of *439the will by Mrs. Miller, the sole legatee and devisee of the will, and which were offered upon the ground of declarations against interest. All such declarations were admissible as substantive evidence against any party claiming under -or through her, whenever or wherever made, so long as they were against her interest and tended to' shed any light upon the matter under consideration. We therefore have no right to anticipate results, except in a very clear case, and, in my .judgment, this is not such a case.
While the foregoing are but the legal deductions to- be drawn from the opinion of my Brother Stbaup, I deem it best to state them in this form to avoid, if possible, any question respecting the exact grounds upon which I concur in remanding the cause for a new trial.